Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The nearest prior art is considered to be Ikeda (WO 2019/012578 available under 102(a)(1) and 102(a)(2) and assigned to Mitsubishi).
Regarding claim 1, Ikeda discloses:
A cross flow fan (¶1 on the Espacenet translation) blade (8) comprising:
an inner edge (8h at Ria, see Fig 7) disposed on an inner circumferential side of a cross flow fan;
an outer edge (8g at Rta, see Fig 7) disposed on an outer circumferential side of the cross flow fan; and
a base part (body of blade 8) formed between the inner edge and the outer edge, the base part having a pressure face (concave side of 8) and a negative pressure face (suction side of 8),…, an interval between the pressure face and the negative pressure face in a direction perpendicular to the pressure face is a thickness of the base part, and a maximum thickness position of the base part being closer to the inner edge than to the outer edge (¶38), and
when a blade chord length is L and a maximum thickness of the base part is tmax,…
Ikeda does not disclose:
a thickness of the inner edge being larger than 1.5 times a thickness of the outer edge. To the contrary, Ikeda discloses 0.6 mm/0.5 mm = 1.2 (¶39).
tmax/L < 0.094, and a range of tmax/L < 0.08 is excluded. To the contrary, Ikeda discloses 0.045 to 0.08 (¶58).

Ishijima (US 7,422,418) discloses a cross flow fan blade wherein a thickness of the inner edge is larger than 1.5 times a thickness of the outer edge (col 3 lines 40-48, Rb/Ra is between 0.1 and 0.8, so Ra/Rb is between 1.25 and 10, see graph in Fig 8). Ishijima discloses the maximum thickness of the blade at 50% of chord for minimal noise (see Fig 9). Ishijima is silent on the thickness of the maximum thickness portion.
 
Newly cited reference CN 105849417 has a US equivalent, Uda (US 2017/002827), which was previously cited on the IDS filed 22 March 2022 and considered by the Examiner on 03 June 2022. For convenience, reference is made here to the US PGPub, but the documents are identical insofar as the content described here. Uda discloses the inner, leading edge having a thickness that is more than 1.5 times the thickness of the outer leading edge (¶40). Uda discloses that the maximum thickness is closer to the inner leading edge (¶9). Uda does not disclose that blade chord length is L and a maximum thickness of the base part is tmax, tmax/L < 0.094, and a range of tmax/L < 0.08 is excluded. Uda is silent on a relationship between the maximum thickness and the chord length.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This Corrected Notice of Allowance is sent responsive to a newly filed IDS. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745